Citation Nr: 0633499	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-06 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for facial scars.

2.  Entitlement to an initial compensable rating for a fungal 
infection of both feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1960 through 
March 1964.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburg, Pennsylvania.  


FINDINGS OF FACT

1.  The veteran has four superficial facial scars with no 
evidence of inflammation, elevation, depression, keloid 
formation, instability, ulcerations, or unusual pigmentation.

2.  The veteran has a superficial scar on his chin that is 
slightly elevated, with some numbness, but no instability, 
depression, or ulcerations.

3.  The veteran has a superficial scar on the left upper lip, 
which causes some discomfort upon palpation, but is without 
elevation, depression, significant thickening, indurations, 
skin tags, ulcerations, or unusual prominences.  

4.  The veteran has no facial asymmetry, other than a slight 
drooping left eyelid.

5.  The veteran has tinea pedis and onychomycosis of the 
nails covering one to two percent of his body surface area, 
with some scaling, and fissuring on unexposed areas of the 
feet, but no maceration or exudation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for facial scars have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.519, 4.1, 4.7, 
4.118, Diagnostic Code 7800 (2002), 4.118, Diagnostic Code 
7800 (2006).

2.  The criteria for an initial compensable evaluation for 
fungal infection of both feet have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.519, 
4.1, 4.7, 4.118, Diagnostic Code 7813 (2002), 4.118, 
Diagnostic Code 7813 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, he was not provided with the notice 
of the type of evidence necessary to establish a disability 
rating or an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran 
concerning these elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of the final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in August 2001, (prior to the February 2002 adverse 
determination) adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

Following the August 2001, letter, the RO granted service 
connection for facial scars and a fungal infection of both 
feet.  At the time, the RO assigned disability ratings and 
effective dates.  As set forth in Dingess, "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated - 
its has been proven."  The Court further held in Dingess 
that when a claim has been proven, the purpose of section 
5103(a) has been satisfied and notice under its provision is 
no longer applicable.  Because the veteran's claims 
pertaining to facial scars and a fungal infection of both 
feet have been granted, i.e., proven, and he was assigned an 
initial disability rating and an initial effective date, 
section 5103(a) notice is no longer applicable.  As a result, 
even if there was a notice error with respect to the duty to 
notify that occurred prior to the award of service connection 
and the assignment of a disability rating and effective date, 
because the claim has already been proven, and the purpose of 
5103(a) has been satisfied, the error was nonprejudicial.

Furthermore the Board observes that the RO sent the veteran a 
letter dated February 2005, notifying the veteran of what was 
needed to substantiate his claims for higher ratings.  The 
letter informed the veteran of the evidence already received 
and essentially told the veteran to submit any pertinent 
evidence in his possession. 

The Board further notes that the veteran's service medical 
records and VA outpatient reports have been obtained.  The 
veteran was also provided with VA examinations of the skin 
and of his scars.  The veteran has not identified any further 
evidence with respect to his claim, and the Board is 
similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

During the pendency of this appeal, the criteria for rating 
skin disorders, 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7819, were revised, effective August 30, 2002.  VA's General 
Counsel, in a precedent opinion, has held that when a new 
regulation is issued while a claim is pending before the VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under 38 C.F.R. §4.118, Diagnostic Code 7800 (2002), a 50 
percent rating is warranted when disfiguring scars of the 
head, face, or neck result in a complete or exceptionally 
repugnant deformity of one side of the face, or result in a 
marked or repugnant bilateral disfigurement.  A 30 percent 
rating for disfiguring scars of the head, face, or neck is 
warranted when the scars are severe, especially if producing 
a marked and unsightly deformity of eyelids, lips, or 
auricles.  A 10 percent rating is warranted for scars that 
are moderate, disfiguring.  A noncompensable rating is 
warranted for slight scaring.  Diagnostic Code 7800 further 
notes that when in addition to tissue loss and cicatrisation 
there is marked discoloration, color contrast, or the like, 
the 50 percent rating under Code 7800 may be increased to 80 
percent, the 30 to 50 percent, and the 10 to 30 percent.  The 
most repugnant, disfiguring  conditions, including scars and 
disease of the skin, may be submitted for central office 
rating with several unretouched photographs.

Under the revised 38 C.F.R. § 4.118a, Diagnostic Code 7800 
(2006), an 80 percent rating is warranted for disfigurement 
of the head face or neck where there are visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.  
A 50 percent rating is warranted with visible or palpable 
tissue loss and either gross distortion of asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement.  A 30 
percent rating is warranted with visible or palpable tissue 
loss and either gross distortion of asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  A 10 percent 
rating is warranted with one characteristic of disfigurement.  

Under the revised 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2006), Note (1) states that the eight characteristics of 
disfigurement, for purposes of evaluation under § 4.118 are:  
scar five or more inches (13 or more centimeters) in length; 
scar at least one-quarter inch (0.6 centimeters) wide a the 
widest part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo- or 
hyper-pigmented in an area exceeding six square inches  39 
square centimeters); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 square centimeters); underlying soft tissue 
missing in an area exceeding six square inches (39 square 
centimeters); and skin indurated and inflexible in an area 
exceeding six square inches (39 square centimeters).  Note 
(2) provides that rating tissue loss under auricle under 
Diagnostic Code 6207 (loss of auricle) and anatomical loss of 
the eye under Diagnostic Code 6061 (anatomical loss of both 
eyes), or Diagnostic Code 6063 (anatomical loss of one eye) 
as appropriate.  Note (3) allows consideration of unretouched 
color photographs when evaluating under these criteria.

38 C.F.R. §4.118, Diagnostic Code 7813 (2002) instructs that 
disabilities rated under this Diagnostic Code should be 
evaluated under Diagnostic Code 7806, as eczema, dependent 
upon location, extent, repugnant or otherwise disabling 
character of manifestation.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002) a 50 
percent evaluation is warranted for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  A 30 percent 
evaluation is warranted for exudation or constant itching, 
extensive lesions, or marked disfigurement.  A 10 percent 
evaluation is warranted for exfoliation, exudation or 
itching, if it involves an exposed surface or extensive area.  
A noncompensable evaluation is warranted for slight, if any, 
exfoliation, exudation, or itching, if on a non-exposed 
surface or small area.

Under the revised 38 C.F.R. § 4.118, Diagnostic Code 7813 
(2006), Dermatophystosis (ringworm: of body, tinea corporis; 
of head, tinea capitis; of feet, tinea pedis; of beard area, 
tinea barbae; of nails, tinea unguium; of inguinal area (jock 
itch), tinea cruris, is to be rated as disfigurement of 
dermatitis under Diagnostic Code 7806.  

Under revised 38 C.F.R. § 4.118, Diagnostic Code 7806 (2006), 
a 60 percent rating is warranted if more than 40 percent of 
the entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs are 
required during the past 12-month period.  A 30 percent 
rating is warranted if 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas are affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  A 10 
percent evaluation is warranted when at least five percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, or exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 
non-compensable rating is warranted when there is less than 
five percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy 
required during the past 12-month period.


Analysis

The Claim for an Initial Rating in Excess of 10 Percent for 
Facial Scars:

In a February 2002 rating decision, the RO granted service 
connection for facial scars, and assigned a rating of 10 
percent, effective July 26, 2001.  The veteran asserts that 
he is entitled to a higher evaluation for his service-
connected facial scars.

The veteran was afforded a VA examination of his scars in 
August 2003.  The veteran gave a history of being involved in 
an automobile accident during service, in which he sustained 
lacerations to the face, primarily in the region of the left 
eye.  The veteran complained that his scars caused facial 
asymmetry, and primarily manifested by a drooping left eyelid 
that felt tighter and shorter than the right eyelid.  He also 
had complaints of some drooping at the right side corner of 
the mouth.  The veteran also complained of pain in the left 
eye region and stated that the left side of his face felt 
different, looser and saggier than the right side.  The 
veteran also denied any swelling, redness, warmth, purulent 
drainage, breakdown, or oozing of the scars.

Upon examination, the examiner noted six scars on the 
veteran's face, including: 1) a scar over the left eyelid 
that is 2.5 centimeters (cm) long and less than one 
millimeter (mm) wide; 2) a scar parting the left eyebrow that 
is approximately 1 cm long and 0.1 cm wide; 3) a vertical, 
thin scar above the medial aspect of the left eyebrow that is 
1.8 cm long and 0.1 cm wide; 4) a tiny 3 mm scar on the right 
forehead; 5) a scar under the veteran's chin that is 6 cm 
long and 0.2 cm wide; and 6) a scar over the left upper lip 
that is 1.6 cm long and 0.2 cm wide.  With the exception of 
the scar on the chin and the scar over the left lip, the 
examiner found that all the scars were superficial, and that 
none of the scars exhibited signs of inflammation, elevation, 
depression, keloid formation, instability, or unusual 
pigmentation.  With respect to the chin scar, the examiner 
found that it was a slightly elevated, superficial scar that 
had a numb feeling to it, that showed no signs of 
instability, inflammation, or ulceration.  With respect to 
the scar along the left, upper lip, the examiner found that 
palpation of the oral cavity caused the veteran to note 
discomfort.  However, the examiner found no elevation, 
depression, significant thickening, indurations, skin tags, 
ulcerations within the oral cavity, or unusual prominences.

Further, the examiner did note some drooping of the left 
eyelid, but stated that extraocular movement was intact 
without any evidence of entrapment, or inflammation, with 
some tenderness to palpation around the left orbit.  The 
examiner also did not detect any other facial asymmetry, 
including any asymmetry related to drooping of the right side 
of the mouth.  Evaluation of the cranial nerve did not 
provide evidence of facial weakness.  Both color and black 
and white photographs were taken of the veteran's scars.

The Board notes that the results of the August 2003 VA 
examination are consistent with the results of the VA 
examination afforded the veteran in October 2001 in 
connection with his initial claim for service connection.

The veteran is currently rated at 10 percent under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 for facial scars.  During the 
veteran's August 2003 VA examination, the examiner noted six 
superficial scars on the veteran's face - none of which 
exceeded a width of 0.2 cm.  The examiner also noted that 
with the exception of the scar on the chin and the scar over 
the left lip, none of the scars exhibited signs of 
inflammation, elevation, depression, keloid formation, 
instability, or unusual pigmentation.  While the examiner 
found that the chin scar was slightly elevated with some 
associated numbness, and that palpation of the mouth scar 
causes slight discomfort to the veteran, the examiner found 
the scars to be superficial without depression, significant 
thickening, indurations, skin tags, instability, ulcerations, 
or unusual prominences.  Finally, while the examiner did note 
some drooping of the left eyelid, he stated that extraocular 
movement was intact without any evidence of entrapment, or 
inflammation, with some tenderness to palpation around the 
left orbit.  The examiner also did not detect any other gross 
facial asymmetry.

A higher rating under the Diagnostic Code 7800, in effect 
prior to August 30, 2002 is not warranted because the 
requirements for the next higher rating of 30 percent have 
not been reported.  There is no evidence of severe scaring.  
Nor is there evidence that the scaring produced any marked 
and unsightly deformity of the eyelids, lips, or auricles.  
While the examiner did note some drooping of the left eyelid, 
there is no indication that the drooping is marked and 
unsightly.  Further the examiner specifically stated the 
veteran did not have any other facial asymmetries.  

Similarly, a higher rating under the Diagnostic Code 7800, in 
effect after August 30, 2002, is not warranted because the 
requirements for the next higher rating of 30 percent have 
not been reported.  The veteran's August 2003 VA examination 
did not reveal any visible or palpable tissue loss, gross 
distortion or asymmetry of any features, or paired sets of 
features.  The veteran's VA examination also did not show 
more than one of the characteristics of disfigurement listed 
under Diagnostic Code 7800, Note (1).  The chin scar was the 
only scar determined to be slightly elevated upon palpation.  
There is no evidence of scars longer than 6 cm or wider than 
0.2 cm, or scars that are adherent to underlying tissue.  
Further there is no showing of hypo- or hyper-pigmented skin, 
abnormal skin texture, underlying soft tissue missing, or 
skin indurated and inflexible, in any area exceeding 39 cm 
squared.  

Given the foregoing, the Board concludes that the overall 
disability picture more closely approximates the criteria for 
a 10 percent evaluation than a 30 percent evaluation under 
both the old and new 38 C.F.R. § 4.118, Diagnostic Code 7800.  
The Board notes that this is an initial rating case, and 
consideration has been given to "staged" ratings" since 
service connection was mad effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection during which the service-connected facial 
scars were more than 10 percent disabling.  Thus "staged 
ratings" are inapplicable to this case.  


The Claim for an Initial Compensable Rating for Fungal 
Infection of the Feet:

In a February 2002 rating decision, the RO granted service 
connection for fungal infection of both feet, and assigned a 
noncompensable rating, effective July 26, 2001.  The RO re-
evaluated the veteran's claim after reviewing a February 2003 
VA examination, and issued another rating decision, dated 
March 2003, continuing the veteran's noncompensable rating.

The veteran was afforded a VA examination in February 2003.  
The veteran reported having itching as well as exfoliation 
between the toes during his military service.  He reported a 
current, continuous problems that wax and wane in severity, 
but never fully resolve.  The veteran also indicated that his 
nails are constantly growing thicker.  Also, the veteran 
complained of some itching and some peeling of skin on the 
feet which he treats with over the counter topical sprays as 
needed.  The veteran did not report any systemic symptoms 
(such as fever, chills, cellulitis, inflammation of the lower 
legs or any other progressive infection).  

Upon examination, the examiner noted that all the nails on 
both feet are thickened, with the great toenails most 
significantly affected and the fourth toes only minimally 
thickened.  The examiner also found intertriginous dermatitis 
between all the toes on the right foot, but only minimal 
involvement on the left foot, between the first and second, 
and second and third toes.  There was scaling, some fissuring 
noted, however, there was no maceration or exudation.  
Dorsalis pedis and posterior tibial pulses were +2 
bilaterally.  The examiner provided a diagnosis of tinea 
pedis, and onychomycosis of the nails, and estimated that 
only one to two percent of the veteran's body surface area 
(including both the nails and the toes) is involved with the 
rash.  It was also noted that no lesions were located on 
exposed areas.  Additionally there was no significant 
involvement of the hands or feet otherwise.  The Board notes 
that these examination findings are consistent with the 
findings of the October 2001 VA examination.  

VA outpatient medical progress reports are also of record.  
These reports generally address the veteran's other health 
issues, including his diabetes mellitus, hypertension, and 
post traumatic stress disorder.  However, a progress note 
dated September 2003 noted a foot examination without ulcers 
or sores.  The veteran had a dorsalis pedis pulse of +2 and 
normal sensation on microfilament testing.

The veteran is currently assigned a noncompensable rating 
under 38 C.F.R. § 4.118, Diagnostic Code 7813 for tinea 
pedis.  The Diagnostic Code 7813 in effect both prior to, and 
after August 30, 2002, require that the veteran's tinea pedis 
be rated under Diagnostic Code 7806.  The veteran's VA 
examination revealed some itching and some peeling of skin on 
the feet.  The veteran also indicated that the severity of 
the symptoms waxed and waned without ever fully resolving, 
and that he used over the counter, topical medications as 
needed to treat his symptoms.  Additionally, the examiner 
noted that there was some scaling and fissuring present, and 
that any lesions were only found on non-exposed areas of the 
feet.  Examination also revealed thickened nails, and 
intertriginous dermatitis between all the toes on the right 
foot, but only minimal involvement on the left foot, between 
the first and second, and second and third toes.  Finally, 
the examiner also estimated that only one to two percent of 
the veteran's surface body area is involved with the rash.

A higher rating under 38 C.F.R. § 4.118, Diagnostic Code 
7806, in effect prior to August 30, 2002 is not warranted 
because the requirements for the next higher rating of 10 
percent have not been reported.  The veteran's VA 
examinations do not reveal exfoliation, exudation or itching, 
which involves an exposed surface or an extensive area.  The 
area primarily involves between the toes and the toe nails.

Similarly a higher rating under 38 C.F.R. § 4.118, Diagnostic 
Code 7806, in effect after August 2002 is not warranted 
because the requirements for the next higher rating of 10 
percent have not been reported.  The veteran's February 2003 
VA examination did not reveal that at least five percent, but 
less than 20 percent of the entire body, or at least five 
percent, but less than 20 percent of exposed areas were 
affected.  Additionally, the evidence does not show that 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past 12-month period.

Given the foregoing, the Board concludes that the overall 
disability picture more closely approximates the criteria for 
a noncompensable evaluation than a 10 percent evaluation 
under both the old and new 38 C.F.R. § 4.118, Diagnostic 
Codes 7806 and 7813.  The Board notes that this is an initial 
rating case, and consideration has been given to "staged" 
ratings" since service connection was mad effective (i.e., 
different percentage ratings for different periods of time).  
Fenderson v. West, 12 Vet. App. 119 (1999).  However, there 
appears to be no identifiable period of time since the 
effective date of service connection during which the 
service-connected fungal infection were more than 0 percent 
disabling.  Thus "staged ratings" are inapplicable to this 
case.  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claims for facial scars and fungal infection of the feet that 
would give rise to a reasonable doubt in favor of the 
appellant, the benefit of 


the doubt rule is not applicable.  See 38 U.S.C.A. § 5170(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An initial rating in excess of 10 percent for facial scars is 
denied.

An initial compensable rating for a fungal infection on both 
feet is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


